UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2143


DONNA DEAN,

                 Plaintiff - Appellant,

          v.

DAIMLER CHRYSLER LIFE, DISABILITY AND HEALTH CARE BENEFITS
PROGRAM,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-02992-RDB)


Submitted:    July 11, 2011                 Decided:   July 19, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott B. Elkind, ELKIND & SHEA, Silver Spring, Maryland, for
Appellant.   William E. Altman, Danielle C. Beasley, VERCRUYSSE
MURRAY & CALZONE, P.C., Bingham Farms, Michigan, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donna Dean appeals the district court’s order granting

summary judgment in favor of Daimler Chrysler Life, Disability

and Health Care Benefits Program (“Chrysler”) in this Employee

Retirement      Income    Security          Act   action.          We   have      carefully

reviewed      the   parties’     briefs       and    the     record     on     appeal      and

conclude that Dean has waived appellate review of the arguments

in Sections II through V of her opening brief.                          Counsel failed

to   adequately     support      the    arguments       with       specific       facts    and

citations to the record, as required by Rule 28(a)(9)(A) of the

Federal Rules of Appellate Procedure.                        See Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to

comply with the specific dictates of [Rule 28] with respect to a

particular claim triggers abandonment of the claim on appeal.”);

Carducci v. Regan, 714 F.2d 171, 177 (D.C. Cir. 1983) (Scalia,

Cir. J.) (declining to review “asserted but unanalyzed . . .

claim” because “appellate courts do not sit as self-directed

boards   of    legal   inquiry       and     research,       but    [rather]       . . .   as

arbiters of legal questions presented and argued by the parties

before   them”).         This    court      cannot     assume      counsel’s       duty    to

advocate on Dean’s behalf.

              With regard to Dean’s claim that the district court

failed   to    take    into     account      Chrysler’s       financial        woes,      that

information     related       only     to    whether     a    conflict       of    interest

                                              2
existed.   Even without the financial information, the district

court found that a conflict of interest existed but that no

other factor indicated an abuse of discretion in connection with

Chrysler’s denials of benefits.          See Booth v. Wal-Mart Stores,

Inc. Assocs. Health & Welfare Plan, 201 F.3d 335, 342-43 (4th

Cir. 2000) (discussing eight factors pursuant to which courts

determine whether an abuse of discretion exists).                Moreover,

this information was not part of the administrative record upon

which the denial was based.         Thus, it was not properly before

the district court.       See Bernstein v. Capital Care, Inc., 70

F.3d 783, 788-89 (4th Cir. 1995).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3